Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about July 25, 2011, which adjudicated defendant a level three sexually violent predicate offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying defendant’s request for a downward departure (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Mingo, 12 NY3d 563, 568 n 2 [2009]). The mitigating factors cited by defendant are outweighed by his very serious criminal record, which includes, among other things, the underlying sex crime as well as an egregious prior sex crime and a conviction for failing to register in connection with a prior sex offender adjudication. The record does not establish that psychiatric treatment has reduced defendant’s risk of reoffense to an extent warranting a downward departure. Concur — Gonzalez, EJ., Tom, Richter and Abdus-Salaam, JJ.